DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed September 7, 2022, with respect to the rejection(s) of claim(s) 1-17 and 19-21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chadha et al. (US 20180284186 A1; Cha)
 Parto (US 20200350255 A1; Fig. 1) discloses first and second semiconductor components coupled to a package substrate. Components are coupled to each other by bridges. Parto discloses interposers may be added. However, Parto, does not define a structural configuration of additional interposers. Therefore, Chadha et al. (US 20180284186 A1;Figs. 1 and 4A) is combined with Parto to discloses the interposer configuration relative to a package substrate. Chadha discloses a first and second package components coupled to a semiconductor interposer . Components are coupled to each other by a bridge (schematically shown). The interposer is coupled to a package substrate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-11 and 16-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Parto (US20200350255 A1; Parto) In view of Chadha et al. (US 20180284186 A1; Cha)
 Regarding claim 9, Parto discloses a package comprising: an interposer (Fig. 1A, laminated on 103;¶53) comprising: a first semiconductor substrate  (silicon;¶53) ; and a first plurality of through-vias (Fig. 1A, interconnects;¶50) penetrating through the first semiconductor substrate; a first package component  (Fig. 1A, CPU or GPU;¶42) and a second package component (Fig. 1A, HBM;¶42) bonded to a first side of the interposer; a passive device (Fig. 1A, Resistors Ω, capacitors C, inductors L, or discrete elements;¶48) bonded to the first side of the interposer; and a bridge die bonded to a second side of the interposer, wherein the bridge die electrically connects the first package component to the second package component through the interposer.
Parto discloses that an intervening silicon interposer between package substrate and package components.(¶53)
Parto is silent on wherein the first semiconductor substrate of the interposer continuously extends directly underlying, and is overlapped by, the first package component, the second package component, and the passive device; bonding a bridge die  to a second side of the interposer, wherein the bridge die electrically connects the first package component to the second package component through the interposer.
Cha discloses a multi-chip package wherein a first semiconductor substrate of the interposer (Fig. 4a/5, 430; ¶49) is between a package substrate (Fig. 4a, 440; ¶49) and package components  (Fig. 4a/5, 420/410; ¶49); and continuously extends directly underlying, package components and passive components (Fig. 5, 502 receive circuitry; ¶63)
Since Parto discloses adding an addition interposer (¶53) it is reasonable to conclude that the bridge die ( Fig. 1A,115; ¶50) of Parto would be coupled to the interposer when combined with Cha. Therefore, Parto in view of Cha discloses the limitation bonding a bridge die ( Fig. 1A,115; ¶50 Parto) to a second side of the interposer (Fig. 4a/5, 430; ¶49 Cha), wherein the bridge die electrically connects the first package component (Fig. 1A, CPU or GPU;¶42 Parto) to the second package component (Fig. 1A, HBM;¶42 Parto) through the interposer (Fig. 4a/5, 430; ¶49 Cha).
Therefore, before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use the interposer of Cha for increasing the flexibility in electrically connecting multiple components together using methods (bridge, interposers, interconnects, rdls) known in the art.
Regarding claim 10, Parto in view of Cha discloses the package of claim 9 further comprising an encapsulant encapsulating the first package component, the second package component, and the passive device therein.  (¶48 Parto)
Regarding claim 11, Parto in view of Cha discloses the package of claim 9, wherein the bridge die (Fig. 1, 115; ¶50 Parto) is free from active devices and passive devices.  
Examiner would like to note that a bridge die is a passive device. 
Regarding claim 16, Parto discloses a package comprising: a package component (Fig. 1A, CPU or GPU;¶42) comprising conductive paths therein, wherein the package component comprises an interposer (Fig. 1A, not shown;¶53), and the interposer comprises: a semiconductor substrate ( silicon; ¶53); and through-vias (Fig. 1A,  not shown;¶53) penetrating through the semiconductor substrate;; a first system-on-chip (SoC) package  (Fig. 1A, CPU or GPU;¶42) , a second SoC package (Fig. 1A, CPU or GPU;¶42) , a memory cube (Fig. 1A, HBM;¶42), and an Independent Passive Device (IPD) die  (Fig. 1A, Resistors Ω, capacitors C, inductors L, or discrete elements;¶48) over and bonded to the package component, wherein each of the IPD die and the memory cube is electrically connected to one of the first SoC package and the second SoC package through a portion of the conductive paths  (¶53 to support the operation of the component); and a bridge die (Fig. 1,  115; ¶50) underlying and bonded to the package component, but is silent on  wherein the bridge die electrically connects the first SoC package to the second SoC package through the through-vias in the interposer .
Parto further discloses other means of making electrical connections between the interposer and package substrate are acceptable. The examiner interprets this to known means of connection such as  bridges, interposers, and rdls in addition to solder bumps. Therefore, it is reasonable to combine the bridge of Cha.
Cha discloses a multi-chip package wherein a first semiconductor substrate of the interposer (Fig. 4a/5, 430; ¶49) is between a package substrate (Fig. 4a, 440; ¶49) and package components  (Fig. 4a/5, 420/410; ¶49)
Since Parto discloses adding an addition interposer (¶53) it is reasonable to conclude that the bridge die ( Fig. 1A,115; ¶50) of Parto would be coupled to the interposer when combined with Cha. Therefore, Parto in view of Cha discloses the limitation bonding a bridge die ( Fig. 1A,115; ¶50 Parto) to a second side of the interposer (Fig. 4a/5, 430; ¶49 Cha), wherein the bridge die electrically connects the first SoC package (Fig. 1A, CPU or GPU;¶42 Parto) to the second SoC package component  (Fig. 1A, second CPU or GPU;¶42 Parto)  through the interposer (Fig. 4a/5, 430; ¶49 Cha).
Therefore, before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use the interposer of Cha for increasing the flexibility in electrically connecting multiple components together using methods (bridge, interposers, interconnects, rdls) known in the art.
Regarding claim 17, Parto in view of Cha discloses the package of claim 16, wherein the bridge die (Fig. 1, 115; ¶50 Parto) comprises a conductive path therein, and two ends of the conductive path (Fig. 1,  117AB; ¶50 Parto)  are connected to two vertical paths in the package component (Fig. 1A, unshown paths connected to pads 109;¶42 Parto), and wherein each of the two vertical paths comprises conductive pads (Fig. 1A, location of 109;¶52 Parto) and vias (outputs) vertically aligned to a vertical line.  
Electrically connecting a higher plane component to a lower plane component requires at least one vertical path.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parto (US20200350255 A1; Parto) in view of Chadha et al. (US 20180284186 A1; Cha), and further in view of Shih et al. (US 20200075546 A1; Shih).
Regarding claim 12, Parto in view of Cha discloses the  package of claim 9, wherein the bridge die comprises: a second semiconductor substrate; dielectric layers over the second semiconductor substrate; and conductive lines and vias in the dielectric layers and forming conductive paths, wherein the conductive paths electrically connect the first package component to the second package component.  
Shih discloses forming a bridge die comprising a semiconductor substrate (Fig. 6, 402; ¶50); and conductive paths (Fig. 6, 406C; ¶50) on a side of the semiconductor substrate, wherein the conductive paths are electrically connected to the interposer (Fig. 6, layer of 128; ¶51) and a first and second package component (Fig. 6, 120C; ¶50).  
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the bridge structure of Shih for increasing the amount of connection capabilities to the package substrate and package components.
Allowable Subject Matter
Claims 1-8, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Chadha et al. (US 20180284186 A1;Figs. 1 and 4A) discloses a first and second package components coupled to a semiconductor interposer . Components are coupled to each other by a bridge (schematically shown). The interposer is coupled to a package substrate.  Parto (US 20200350255 A1; Fig. 1) discloses first and second semiconductor components coupled to a package substrate. Components are coupled to each other by bridges. Parto discloses interposers may be added. However, Parto, does not define a structural configuration of additional interposers. The art is silent on the following limitation of claim one in combination with the rest of the claimed limitations.
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " wherein the bridge die .. electrically interconnects, the package substrate and the interposer that comprises the semiconductor substrate.”, as recited in Claim 1, with the remaining features.
Claims 13-15,19-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 13, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: "and an upper portion protruding out of the package substrate”, as recited in Claim 13, with the remaining features.
Regarding claim 19, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: "and wherein the bridge die comprises bottom corners contacting slant sidewalls of the package substrate”, as recited in Claim 13, with the remaining features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816